DETAILED ACTION
Applicant's response, filed 3 March 2022, has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim and Examination Status
	Claims 1-11, 14, and 18 have been cancelled.
Claims 12-13, 15-17, 19-35 are currently pending and under exam.
Claim 12 is amended.
	Note: The Examiner and Group Art Unit for exam has changed from the previous Office Action.

Specification
	The outstanding objections to the Specification are withdrawn in view of the amendments submitted and entered herein.
	It is noted that any reference to paragraphs herein in the “Specification” pertains to the published version: 2017/0091380.


Drawings
	The outstanding objections to the Drawings as pertained to the Specification failing to include Figure labels 886 and 888 in Figure 12 are withdrawn in view of the amendments submitted herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-13, 15-17, and 19-35 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. Instant claim 12 has been amended to recite, “wherein the computer is programmed to…evaluate a logistic regression model by scaling at least one or more of the levels of tPSA, fPSA, iPSA, and hK2 and one or more levels of one or more nucleic acids to produce scaled values….”  However, the instant Specification fails to provide support for and none has been provided by Applicant for the limitation that includes the evaluation by a logistic regression model by scaling one or more levels of tPSA, fPSA, iPSA and hK2 and one or more levels of one or more nucleic acids, as claimed.  The Specification includes description of methods of logistic regression that include variations of getting values for fPSA, tPSA, iPSA and hK2 that include determinations of linear spline terms for each of fPSA, tPSA, iPSA and hK2 and determine probability of an event associated with prostate cancer based, at least in part, 
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12-13, 15-17, 19-35 remain rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and a law of nature without significantly more.  Any newly recited portions herein are necessitated by claim amendment.
Independent Claim 12 is drawn to a computer and a computer program that causes a computer to execute an algorithm relative to a set of PSA data and one or more nucleic acids to determine a logit, the algorithm comprising evaluation of a logistic regression model by scaling PSA levels and one or more nucleic acids which, but for the limitation of a generic computer, falls within the mental process and mathematical operation grouping of abstract ideas.
Dependent Claims 13, 15-17, 19-35 are directed to additional components of the assay system.  The additional components do not improve the functioning of the computer and do not integrate the recited judicial exception into a practical application.
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:
A.	Step 1. Is the claim to a process, machine, manufacture, or composition of matter?   In the instant case, the claims are drawn to an assay system comprising first, second, third, fourth and fifth analysis regions, one or more detection device and a computer.  
B.	Step 2A, Prong One.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?   
Claim 12 is drawn to a “computer programmed to: …receive levels … and evaluate a logistic regression model … produce scaled values … determine a logit”.  The claimed subject matter comprises an abstract idea (i.e. receive levels, evaluate regression model, scaled values and determine a logit) that is computer-mediated program and therefore does not meet the requirements of Step 2A for patentable subject matter.  
C.	Step 2A, Prong Two. Does the claim recite additional elements that integrate the judicial exception in a practical application?  
The judicial exception described above is not integrated into a practical application.  The claim does not integrate any application of the computer program, e.g. the levels, regression model, scaled values or logit into a practical application, as steps to “output” represent extra-solution activity wherein the computer provides a result, but said result does not affect a change to said computer.  Further, the result provided by the computer is not used in any manner to provide any practically applied step in the claim, such as, for example, use said probability to inform a specific treatment and administer said treatment to the patient.     
D.	Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claims herein do not include additional elements that are sufficient to amount to significantly more than the judicial exception because other than the abstract idea, the remaining additional claimed steps merely represent routine PSA laboratory 
Further, performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, Flook, and Diehr decisions regarding claims directed to an abstract idea that include a step of using computers:
---These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).---
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
---Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea. This Court has long “warn[ed] . . . against” interpreting §101 “in ways that make patent eligibility ‘depend simply on the draftsman’s art.’” Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.---

	As such, the claims remain non-statutory.

Response to Applicant’s Arguments
 	1.  Applicant presents arguments pertaining to claims as directed to an improvement to technology and likens the instant claims to those presented in CardioNet, LLC v. InfoBionic, Inc. (955 F.3d 1358, CAFC, 2020).  Applicant includes that the pending claims are directed to patent-eligible improvements to technology, as in CardioNet, in that the Specification identifies a technical problem and explains the details of as unconventional technical solution expressed in the claims.  Applicant adds that the instant Specification explains that men undergo unnecessary prostate biopsies each year  and that studies have indicated that various biomarkers on their own are not good predictors of a prostate biopsy outcome.  Applicant further points to the Specification that includes that “the attempts to build predictive models of prostate risk and that new apparatuses for prediction of risk would be beneficial”.  Further the Specification then states that the models of the instant invention help to “integrate information for a plurality of input factors…and that a processor is programmed to use one or more statistical models to process a 
	This is not persuasive.  It is first noted that CardioNet was discussed in the Interview conducted 25 February 2022 in the context of the instant “system” potentially being a “specific” machine that was an improvement, overall, to technology, that technology being the system that includes the analysis regions coupled to one or more detection devices and a computer.  However, upon review of the instant Specification it is noted that the instant system is not so limited.  At paragraph [0133], the Specification indicates, for example, that the system is not limited to a particular medium and may include, for example, a microfluidic analyzer that includes a device/cassette or may include microwell analyzers, such as ELISA-type assays and thus the assay system herein that includes the various recitations of “analysis regions” that are directed to a first, second…fifth analysis region can be on any type of analysis system media.  Further, the detection devices are not so limited to be a particular detection device and can be those that are sample analyzers that are microfluidic (cassette based) or microwell-based.  As such, those components are interpreted to read on art-recognized well-known, conventional devices that do not provide significantly more.  That is to say, the recited analysis regions and detection devices act in the claim only as data gathering functions to provide the data as necessary for the abstract manipulation steps.  Second, the portions of the Specification that have been provided to show “improvement” are directed to the use of the logistical regression (statistical models)  which are, themselves, the abstract ideas in the claim.  The courts have provided that improvement rests in the additional limitations of the claims and that if the additional limitations reflect and improvement in the functioning of a computer or an CardioNet, for example, wherein the cardiac monitoring device therein was a specific device, wherein there was an improvement to the functioning of the cardiac monitoring device itself.  In the instant claims, however, the steps merely invoke generic processes and machinery to gather data.  That data is then used for abstract data manipulation (logistical regression analysis).  
 	2.  Applicant states that the language of the claims reflects “a technical solution to a technical problem” and outlines that as being the evaluation [of] a logistic regression model by scaling at least one or more levels of tPSA, fPSA, iPSA and hK2 and one or more levels of one or more nucleic acids to produce scaled values and summing the scaled values to determine a logit”.  However, these steps are, themselves, the judicial exceptions and there are no steps that integrate said exceptions into providing an “improvement” to the claimed “system” herein.  Rather, the computer is programmed to operate an abstract mathematical analysis (logistical regression model) using data gathered from detection devices, wherein those detection devices are nominal to the practice of the abstract idea and are well-known devices in the field.  As such, it is not clear as to how the steps of statistical data manipulation improve the technology of the system herein.
	It is suggested that Applicant may want to provide a specific showing or declaration as to a specific improvement realized by the particular arrangement of the assay system herein beyond conventional use of analyzers and detection devices, if such a showing is possible given the instant disclosure.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	1. Claims 12-13, 15-17, 19-32, 35 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al. (2004/0101914, published 27 May 2004), Chen et al. (2008/0280285, published 13 November 2008) and/or Goluch et al. (Biosensors and Bioelectronics, 2009, 24: 2397-2403) and Kattan et al. (USP 6,409,664, issued 25 June 2002).  Any newly recited portions are necessitated by claim amendment herein.
	Regarding Claims 12 and 35, Pettersson teaches an assay system for assaying a sample for prostate cancer, the system utilizes antibodies for combinations of free, total and intact prostate specific antigen (PSA) and kallikrein 2 (hK2) (e.g. ¶ 42, Tables 3-5 and related text). Pettersson further teaches a fluorescence detection device (e.g. plate reader, ¶ 60) wherein the system measures PSA levels (Tables 3-5 and related text).  Pettersson is silent regarding an analysis region for nucleic acid binding.  
	However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.
e.g. ¶ 68) comprising binding regions for both nucleic acids and multiple antigens (e.g. Fig. 31 and related text).  Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches a second component having a second detection region (zone) comprising nucleic acid binding partners (see Fig. 12 and related text, e.g. ¶ 97).  Chen further teaches that each detection zone may detect multiple antigens (e.g. ¶ 128-129). Chen also teaches a detector for detecting fluorescence (e.g. ¶ 71, ¶ 76). Chen teaches measurements of antigen and nucleic acids (e.g. Fig. 31 and related text).
	Further, Goluch teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably modified the testing system of Pettersson by addition of the nucleic acid testing system of Chen to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89).  Alternatively, one of ordinary skill would have reasonably utilized the capture antibodies and nucleic acids of Goluch with the system of Pettersson for the expected benefit of low detection limits and high specificity as taught by Goluch (Abstract). 
	Alternatively, one of ordinary skill would have utilized the system of Chen and/or Goluch for analysis of the prostate antigen panel of Pettersson to thereby provide a prostate cancer screening tool for accurate diagnosis of prostate cancer as taught by Pettersson (Abstract):  
---This invention further concerns an immunoassay and a method for differentiating patients with cancer of the prostate (PCa) from patients with benign prostatic hyperplasia (BPH) 
	
	Pettersson further teaches the system utilizes programming logistic regression analysis of the sample data (¶ 127) which clearly suggests the system comprises a programmed computer.
	Furthermore, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data of Pettersson and/or Goluch for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract). 
	Regarding Claim 13, Pettersson teaches the antibodies are immobilized in multi-well plates (e.g. ¶ 66).   Chen teaches antibodies are immobilized in different zones and/or different strips (e.g. ¶ 128-129, Fig. 31 and related text).  Goluch teaches antibodies are immobilized in strips on a glass slide (§2.2, Fig. 2 and related text).
	Regarding Claims 15-16, Pettersson teaches a fluorescence detection device (e.g. plate reader, ¶ 60).  Chen also teaches a detector for detecting fluorescence (e.g. ¶ 71, ¶ 76).  Goluch teaches detection of scatter light (§1.1).
Claim 17, as noted above both Pettersson and Chen teach detectors.  The claim defines the detector as configured to detect variation of a light signal as a function of time.   Neither the claim nor the specification defines any detector configuration required for the instantly claimed functionality.  
	Chen teaches the system comprises a detector that remains dedicated to developing cassettes (¶ 95) and further illustrates a cartridge window for detection (Fig. 37).  Therefore, it would have been obvious to the ordinary artisan that the detection window and dedicated detector would provide a configuration for detection at any time point as encompassed by the broadly defined detector. 
	Regarding Claim 19, Goluch teaches the system detects PSA is serum (§ 2.9)
	Regarding Claim 20, Pettersson teaches a plate reader which contains a light source (¶ 60).  Chen teaches excitation of up-converting or fluorescing particles (¶ 71, ¶ 155).
	Regarding Claim 21, Chen teaches the system is automated and teaches software-driven detectors i.e. Kodak Image station used ImageQuant V5.2 software (¶ 20, ¶ 158).
	Regarding Claims 22-26, Pettersson teaches the antibodies are isolated in multi-well plates (e.g. ¶ 66).   Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches the antibodies are immobilized in different zones and/or different strips wherein strips are not connected to each other and therefore unconnected (e.g. ¶ 128-129, Fig. 31 and related text).  And Goluch teaches the antibodies and DNA are printed in unconnected strips on a glass slide which is rigid (Fig. 2 and related text).
e.g. Table 3-5, ¶ 66). And Goluch teaches four parallel strips of antibodies (red lines, first component) and at least a fifth region for the DNA (green lines, second component) (Fig. 1-2 and related text).   
	It would have been obvious to the ordinary artisan to provide the system of Pettersson and/or Chen with a fifth region to thereby optimize the system for full analysis of PSA and/or cancer as desired by the references. 
	Regarding Claims 27-28, Chen teaches the system further comprises an RFID identifier tag (¶ 115).  Goluch teaches DNA barcode (Fig. 1 and related text). 
	Regarding Claims 29-32, Chen teaches the assay system comprises a microfluidic cassette comprising analysis regions (e.g. Abstract) which clearly suggests some degree of rigidness.   Goluch teaches a microfluidic device comprising two-component glass slide comprising four parallel strips of antibodies (red lines, first component) and at least a fifth region for the DNA (green lines, second component) (Fig. 1-2 and related text).  Goluch further teaches the glass slide has a cover comprising an elastomer (i.e. PDMS, § 2.1-2.3).   
	2.  Claims 12-13, 15-17, 19-33, 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al. (2004/0101914, published 27 May 2004), Chen et al. (2008/0280285, published 13 November 2008) and/or Goluch et al. (Biosensors and Bioelectronics, 2009, 24: 2397-2403) and Kattan et al. (USP 6,409,664, issued 25 June 2002) as applied to Claim 12 above, and further in view of McDevitt et al. (2006/0257992, published 16 November 2006).  The instant rejection is maintained from the previous Office Action.  Any newly recited portions are necessitated by claim amendment.  
Claims 12-13, 15-17, 19-33, 35, Pettersson, Chen, Goluch and Kattan teach the system as discussed above, but are silent regarding second detector as defined by Claim 33.
	However, assays systems comprising multiple detectors for analyzing antibodies and nucleic acids were well-known in the art as taught by McDevitt, wherein McDevitt teaches that using a detector array measures excitation for each immobilized species individually whereby each measured signal produces a meaningful value for the species (e.g. ¶ 355-359).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to do so and one would have reasonable expectation of success in utilizing multiple detectors in the assay systems of Pettersson, Chen, Goluch and/or Kattan for the expected benefit of simultaneous analysis of individual species binding as desired in the art, e.g. as in McDevitt.  
	3.  Claims 12-13, 15-17, 19-32, 34-35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pettersson et al. (2004/0101914, published 27 May 2004), Chen et al. (2008/0280285, published 13 November 2008) and/or Goluch et al. (Biosensors and Bioelectronics, 2009, 24: 2397-2403) and Kattan et al. (USP 6,409,664, issued 25 June 2002) as applied to Claim 12 above, and further in view of Anderson et al. (2005/0008538, published 13 January 2005).
	Regarding Claims 12-13, 15-17, 19-32, 34-35, Pettersson, Chen, Goluch and Kattan teach the system of Claims 12-13, 15-17, 19-32, 35 as discussed above, but are silent regarding a blocker antibody as defined by Claim 34.
	However, positive controls that bind to capture antibodies were well-known in the art as taught by Anderson who teaches that the positive controls are utilized as a comparison to a 

Response to Applicant’s Arguments
	1. Applicant states that “it is important to note that claim 12 not only recites an analysis region comprising a binding partner adapted to bind one or more nucleic acids, but additionally recites that the computer is programmed to evaluate a logistic regression model by scaling levels of antigens and levels of one or more nucleic acids to produce scaled values, and determining and using a logit using the scaled values”.  Applicant further adds that the Office Action only focuses on the disclosure of the former (the analysis region) in the references and provides no reasoned explanation for the latter (i.e., no reasoned explanation…that the nucleic acid levels would have been used in evaluating a logistic regression model…).  
	It is respectfully submitted that this is not persuasive.  The instant rejection sets forth that the primary reference to Pettersson et al. discloses the assay system utilizing antibodies to free, total and intact prostate specific antigen and hK2 and detection of said levels using a fluorescent detection device (see above).  The rejection then establishes that Pettersson et al. is silent with respect to the analysis regions including nucleic acids but that the prior art to Chen and/or Goluch do teach systems that combine antibody and nucleic acids binding regions (see above).  The detection systems in Chen, for example, includes antibody and nucleic acids detection zones and measurements of both antigen and nucleic acids (Figure 31 
	2.  Applicant includes that Goluch does not detect levels of nucleic acids separate from level of target proteins like antigens [and that] Goluch’s system is used to amplify the signal and improve detection of target proteins.  
     	This is not persuasive.  The instant claims are not limited by a separate detection of nucleic acids.  It is maintained that detection of nucleic acids are taught and that those levels could be implemented in the scaling methods of Kattan as one of the “factors” of which to scale.  The instant Specification provides no details whatsoever pertaining to any levels of nucleic acids detected or used in any logistic regression evaluation as is now claimed.  As such, under the BRI of the claims, the prior art makes obvious the limitations as claimed herein.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
	1.  Claims 12-13, 15-17, 19-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,827,564 in view of Kattan et al (USP 6,409,664, issued 25 June 2002).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system comprising analysis regions with iPSA, tPSA, fPSA, hK2 and nucleic acids.  The claim sets differ in arrangement of limitations within the claim sets e.g. independent Claim 12 of the instant claim set is drawn to the combination of PSA antigens and nucleic acids while dependent Claim 17 of the patent is drawn to this embodiment.  There the inventions defined by the claim sets are not patentably distinct.
	The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to a computer programmed to evaluate logistic regression by scaling PSA levels. 
	However, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data with the patent system for the expected benefit of 
	The claim sets further differ in that the patent claims are drawn to additional elements e.g. liquid containment regions and a collimated light source.  However, the open claim language “comprising” of the instant claim set encompasses the additional elements of the patent.  Therefore, the instant claims are generic to and not patentably distinct from the patent claims. 
	2.  Claims 12-13, 15-17, 19-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,775,369 in view of Kattan et al (USP 6,409,664, issued 25 June 2002).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a system comprising analysis regions with iPSA, tPSA, fPSA, hK2 and nucleic acids.  The claim sets differ in arrangement of limitations within the claim sets e.g. independent Claim 12 of the instant claim set is drawn to the combination of PSA antigens and nucleic acids while dependent Claim 14 of the patent is drawn to this embodiment.  There the inventions defined by the claim sets are not patentably distinct.
	The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to a computer programmed to evaluate logistic regression by scaling PSA levels. 
However, computer programs for diagnostic analysis of PSA using logistic regression and scaling were well-known in the art as taught by Kattan. 
	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 

	The claim sets further differ in that the patent claims are drawn to additional elements e.g. second rigid substrate and second detector.  However, the open claim language “comprising” of the instant claim set encompasses the additional elements of the patent.  	Therefore, the instant claims are generic to and not patentably distinct from the patent claims.
	3.  Claims 12-13, 15-17, 18-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-13 of U.S. Patent No. 9,672,329 in view of Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al (Biosensors and Bioelectronics, 2009, 24: 2397-2403).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising PSA binding regions, detection device and computer programmed to analyze PSA data using a regression model.   The claim sets differ in that independent Claim 12 of the instant claim sets are further drawn to nucleic acid binding regions.
	However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.
	Chen teaches a system for cancer screening (e.g. ¶ 68) comprising binding regions for both nucleic acids and multiple antigens (e.g. Fig. 31 and related text).  Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each 
	Goluch also teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably utilized the nucleic acid binding regions of Chen and/or Goluch in the patent assay system to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89) and/or for the expected benefit of low PSA detection limits and high specificity as taught by Goluch (Abstract). 
	4.  Claims 12-13, 15-17, 18-35 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims1-18 of U.S. Patent No. 10,672,503 in view of Kattan et al (USP 6,409,664, issued 25 June 2002) and Pettersson et al (2004/0101914, published 27 May 2004). 
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising binding regions for PSA antigens.
	The claim sets differ in that independent Claim 12 of the instant claim set is further drawn to 4 PSA antigens and a computer programmed to evaluate logistic regression by scaling PSA levels. 

	Kattan teaches a computer programmed to analyze PSA levels using regression logistics, scaling factors and cubic spline (e.g. col. 1-11, col. 14-15, paragraph spanning col. 25-26, Fig. 7 and related text) to predict recurrence of cancer and facilitate selection of appropriate therapy (Abstract). 
	Thus, one of ordinary skill would have reasonably utilized the well-known regression model of Kattan to analyze the PSA data with the patent system for the expected benefit of predicting cancer recurrence and facilitating selection of appropriate therapy as desired in the art (e.g. Kattan, Abstract).
	Furthermore, Pettersson teaches analysis of 4 PSA antigens to thereby provide accurate diagnosis of prostate cancer.   Therefore, the ordinary artisan would have reasonably provided the patent system with the 4 PSA binding regions so as to accurately diagnosis cancer as routinely practiced in the art. 
	5.  Claims 12-13, 15-17, 18-35 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7-16, 21-28 of copending Application No. 16/053849 (reference application) in view of Chen et al (2008/0280285, published 13 November 2008) and/or Goluch et al (Biosensors and Bioelectronics, 2009, 24: 2397-2403).
	Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to assay systems comprising PSA binding regions, detection device and computer programmed to analyze PSA data using a regression model.   The 
	However, Chen and Goluch teach assay systems comprising the combination of antibody and nucleic acid binding regions.
	Chen teaches a system for cancer screening (e.g. ¶ 68) comprising binding regions for both nucleic acids and multiple antigens (e.g. Fig. 31 and related text).  Chen teaches the system comprises a “substantially ridged” substrate (cartridge) having independent flow paths (e.g. ¶ 11), a first component having independent and unconnected antibody detection zones, each comprising detection regions (zones) and antibody capture molecules.  Chen teaches a second component having a second detection region (zone) comprising nucleic acid binding partners (see Fig. 12 and related text, e.g. ¶ 97).  Chen further teaches that each detection zone may detect multiple antigens (e.g. ¶ 128-129). Chen also teaches a detector for detecting fluorescence (e.g. ¶ 71, ¶ 76). Chen teaches measurements of antigen and nucleic acids (e.g. Fig. 31 and related text).
	Goluch also teaches an assay system comprising four regions comprising anti-PSA antibodies (i.e. binding partners for PSA) and a fifth region comprising nucleic acid binding partners, a detection device for detecting PSA-anti-PSA binding and nucleic acid binding and levels of PSA antigen in the samples (§ 1.1, §3.1, Fig. 1, Fig. 3 and related text).
	One of ordinary skill would have reasonably utilized the nucleic acid binding regions in the ‘849 assay system to thereby provide parallel testing of antigens and nucleic acids from a single sample as desired in the art (e.g. Chen ¶ 4, ¶ 89) and/or for the expected benefit of low PSA detection limits and high specificity as taught by Goluch (Abstract). 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Applicant’s Arguments
	The instant rejections are maintained and will be addressed by Applicant if and when allowable subject matter is indicated.  

Conclusion
	No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631